11/15/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: DA 21-0358


                                      DA 21-0358
                                   _________________

CHRISTINA SCHMID and JENNIFER POWERS,

             Plaintiffs and Appellants,

      v.
                                                              ORDER
JAE NOTTI, SUSIE NOTTI and ET CATTLE
COMPANY, LLC,

             Defendants and Appellees.
                                _________________

       Upon consideration of Appellants’ motion for extension of time and good cause
appearing,
       IT IS HEREBY ORDERED that Appellants are granted an extension of time to and
including March 8, 2022, within which to prepare, file, and serve Appellant’s opening
brief on appeal.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           November 15 2021